Citation Nr: 1221506	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected panic disorder and posttraumatic stress disorder (PTSD) without agoraphobia. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) or irritable bowel syndrome (IBS) (also claimed as acid reflux, hiatal hernia, and other intestinal problems), to include as secondary to service-connected panic disorder and PTSD without agoraphobia.

3.  Entitlement to service connection for alcoholism, to include as secondary to service-connected panic disorder and PTSD without agoraphobia.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision, which denied a claim for service connection for GERD or IBS, and a claim for service connection for alcoholism; and a March 2010 rating decision, which continued an evaluation of 50 percent for service-connected panic disorder without agoraphobia (claimed as PTSD and sleep disorder).

In October 2010, the Board denied the Veteran's claims for service connection for GERD or IBS (also claimed as acid reflux, hiatal hernia, and other intestinal problems), to include as secondary to service-connected panic disorder without agoraphobia, and for alcoholism, to include as secondary to service-connected panic disorder without agoraphobia.  The Veteran appealed the Board's decision with respect to these issues to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued an order granting a joint motion to remand (JMR) the appeal of these issues to the Board.  The appeal has been returned to the Board for action consistent with the JMR and the Court order.

With regard to the Veteran's claim of entitlement to an evaluation in excess of 50 percent for service-connected panic disorder and PTSD without agoraphobia, the Board notes that the October 2010 Board decision denied entitlement to an evaluation in excess of 50 percent for service-connected panic disorder without agoraphobia.  After this issue had been certified to the Board in June 2009, the RO readjudicated this issue as a new claim for an increased rating in a March 2010 rating decision.  Subsequently, the Veteran appealed this March 2010 denial of this claim for an increased rating to the Board separately, while the February 2008 denial of this claim was pending before the Board.  Moreover, as will be discussed below, the RO also granted service connection for PTSD and combined this grant with the Veteran's current evaluation of panic disorder without agoraphobia in a September 2010 rating decision.  No notice of the March 2010 or September 2010 rating decisions were made available to the Board at the time of the October 2010 Board decision, as the issues before the Board at that time had been certified to the Board in June 2009.  However, as the Veteran's claim for an increased rating has now been recharacterized to include PTSD and has been properly appealed to the Board, the Board will adjudicate this claim. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for GERD or IBS (also claimed as acid reflux, hiatal hernia, and other intestinal problems), to include as secondary to service-connected panic disorder and PTSD without agoraphobia, and entitlement to service connection for alcoholism, to include as secondary to service-connected panic disorder and PTSD without agoraphobia are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDING OF FACT

The Veteran's service-connected panic disorder and PTSD without agoraphobia is manifested by complaints of panic, depression, sleep disturbance, irritability, hypervigilance, and constricted socialization.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for a panic disorder and PTSD without agoraphobia have not been met.  See 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.321, 4.130, Diagnostic Code 9411-9412 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A May 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.  The Board notes that this letter was issued with respect to the Veteran's claim for service connection for PTSD.  However, as service connection for PTSD has been granted and the September 2010 statement of the case (SOC) characterized the Veteran's claim as evaluation of panic disorder without agoraphobia; PTSD currently evaluated as 50 percent disabling, the Board finds that this VCAA letter pertains to the claim on appeal.  Moreover, the September 2010 SOC included the relevant diagnostic criteria for evaluating this claim, and it is clear from his statements that the Veteran's representative has knowledge of the requirements for establishing an increased evaluation.  Therefore, the Board finds no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

In this regard, the Board notes that the Veteran's representative suggested in the July 2010 notice of disagreement (NOD) that VA has failed to provided an adequate and competent medical examination.  However, the Board notes that the Veteran was provided with VA examinations addressing his psychiatric disabilities in March 2010 and August 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected panic disorder and PTSD without agoraphobia since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiners examined the Veteran and considered his assertions.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examinations in this case are adequate upon which to base a decision with regard to the Veteran's claim for an increased evaluation. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran is seeking entitlement to an evaluation in excess of 50 percent for service-connected panic disorder and PTSD without agoraphobia.

The Board notes that the Veteran's service-connected panic disorder and PTSD without agoraphobia is evaluated under Diagnostic Code 9411-9412.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9412 (2011).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the currently assigned 50 percent evaluation adequately compensates the Veteran for his service-connected panic disorder and PTSD without agoraphobia.  A higher rating is not warranted. 

As discussed above, the Veteran appealed the March 2010 denial of this claim while the appeal of the February 2008 denial of this claim was still pending before the Board prior to the October 2010 Board decision.  As such, the Board notes that this appeal is an entirely new appeal stemming from the March 2010 rating decision.  The Board will not reevaluate the evidence used to deny this claim in the October 2010 Board decision.  The October 2010 Board denial of the Veteran's claim for an increased evaluation for his service-connected panic disorder without agoraphobia was not appealed to the Court.  Therefore, the October 2010 Board decision is final with respect to this issue and is not under reconsideration at this time.

The Board notes that the Veteran underwent a VA examination in August 2010.  The examiner reviewed the claims file.  The Veteran reported that he had flashbacks in Wyoming, where he was in the hospital and off work for 2 months in 2006.  He was depressed and had a panic disorder.  The Veteran reported that he has not recently attended sessions for his therapy but indicates that he intends to return and that it has helped him some.  He is not currently taking medications.  Although, he indicated that Xanax has helped some in the past.  The Veteran reported frequent sleep disturbance, irritability, hypervigilance, and constricted socialization.  He indicated that serious panic attacks are less frequent but still occasionally severe with episodic mild to moderate attacks once or twice a week, mostly manageable with relaxation and distraction techniques.  The Veteran reported that he still has buddies he had in high school with whom he keeps in touch.  The Veteran reported that he is married with one child and another on the way.  He described his marital and family relationships as decent but indicated that he is angry a lot and wakes up a lot.  He works with his brother-in-law.  With regard to activities and leisure pursuits, the Veteran reported that he has a motorcycle and used to fish, although he has no time.  The Veteran reported that he had a history of suicide attempts.  Specifically, he indicated that he shot a shotgun in the house in 2007, not since then.  The Veteran indicated that he has been in a few fights with no bad injuries and no arrests.  He drinks Thursday through Saturday.  He had a DUI in 2007 and his wife drives if he drinks.  The Veteran was noted as being clean and neatly groomed.  Psychomotor activity was noted as unremarkable.  His speech was spontaneous and clear.  His attitude was cooperate, friendly, and attentive.  His affect was normal, and his mood was good.  His attention is intact and he is able to do serial sevens.  Orientation was intact as to place.  His thought process and thought content were unremarkable.  He does not have delusions.  He has average intelligence, and he understands the outcome of his behavior.  The Veteran understands that he has a problem.  The Veteran reported that he wakes up in the middle of the night almost every hour several times per week.  He does not report intrusive memories, images, or anxieties interfering with sleep.  The Veteran reports recurring irritability and impatience with his wife and sometimes peers.  He does not have obsessive/ritualistic behavior.  The Veteran reported having panic attacks.  Specifically, he indicated that the other day he was driving home, had a panic attack, and needed a Xanax.  This is the first bad attack he has had for awhile.  Otherwise, he can control it and clam down.  He indicated that he has issues this time of year.  The Veteran reported that he has homicidal thoughts but not actions.  He has suicidal thought but indicates that they are not very intense, and he is not going to act on them.  He reported his impulse control as being fair.  He is able to maintain minimum hygiene and has no problems with activities of daily living.  His remote, recent, and immediate memory are normal.  The Veteran was noted as having a GAF score of 64.  The examiner noted that the Veteran is maintaining full-time employment, avoiding legal problems, and maintaining his marriage, but demonstrates mild to moderate symptoms of irritability, hypervigilance, sleep disturbances, and chronic anticipatory anxiety related to lack of trust in the safety of his environment.  The examiner indicated that there is not total occupational and social impairment due to PTSD signs and symptoms, nor is there reduced reliability and productivity due to PTSD symptoms.  The Veteran experiences daily mild to moderate irritability, hypervigilance, and constricted social and recreational activity.  Sleep disturbance occurs at least twice a week, often more.  Marital tensions result from irritability and the need to feel safe and control the environment to offset chronic underlying anxieties about unexpected attacks when off guard.

The Veteran also underwent a VA examination in March 2010.  The Veteran reported that he is married with one son.  The Veteran indicated that he can have the worst days in the world at work, and then he comes home and has the best day from the joys his son brings him.  The Veteran reported that he has 3 sisters and a brother.  He sees one sister quite a bit and works at the same place as his brother-in-law.  Social activity is usually with family.  The Veteran went to Mount Crescent to snow ski this year.  The Veteran has no history of violence or assault.  The Veteran will consume between 12 to 24 beers on the weekends.  It was noted that he has had no hospitalizations for a mental disorder and he does not receive treatment for a mental disorder.  He was causally dressed.  Psychomotor activity was restless and tense.  The quality of tone of the Veteran's voice is anxious.  He was cooperative and attentive.  His affect is constricted, and his mood was anxious.  His attention and his orientation as to person, time, and place were intact.  His thought process and thought content were unremarkable.  He has no delusions or hallucinations.  He understands the outcome of his behavior.  His intelligence is average.  The Veteran understands that he has a problem.  He has no inappropriate behavior, no sleep impairment, and no obsessive/ritualistic behavior.  The Veteran reported that he may have panic attacks once to twice per week.  Although, the Veteran feels like he can control them now.  The Veteran reported that sitting and waiting doing nothing at work is unnerving and he may rend to have a panic attack at such times.  The Veteran no homicidal or suicidal thoughts.  His impulse control was noted as good with no episodes of violence.  The Veteran has the ability to maintain minimum personal hygiene.  He has no problem with activities of daily living.  His remote memory, recent memory, and immediate memory are normal.  It was noted that the Veteran works as a track inspector.  The Veteran was noted as having a GAF score of 60 for panic disorder with agoraphobia and a GAF score of 55 for alcohol dependence.  It was noted that there is not total occupational and social impairment due to mental disorder signs and symptoms.  Mental disorder signs and symptoms do not result in deficiencies in the following areas: judgment, thinking, family relations, work, mood or school.  There is not reduced reliability or productivity due to mental disorder symptoms.  The examiner noted that the Veteran's panic disorder with agoraphobia has been relatively stable.  He has been reliable with his working functioning.  There would be intermittent periods of inability to perform occupational duties and associated decrease in work efficiency.  
 
Upon thorough review of the claims file, the Board concludes that the preponderance of the evidence is against granting a rating in excess of 50 percent for Veteran's panic disorder and PTSD without agoraphobia.  It is true that the file reflects that the Veteran has complained of panic, depression, irritability, and stress related to his job.  However, the medical evidence of record does not reflect that the Veteran has obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  Furthermore, those symptoms that are present have not been shown to be so severe as to result in deficiencies in most areas as contemplated by the criteria for a 70 percent rating.  As discussed, the most recent VA examiner specifically found that the signs and symptoms of his disability were not so severe as to result in deficiencies in areas such as judgment, thinking, family relations, work, mood or school.  The examiner noted that the Veteran's disorder had been relatively stable, that he has been reliable with his working functioning, and that he experienced only intermittent periods of inability to perform occupational duties and associated decrease in work efficiency.  

The Board recognizes that the Veteran reported at the August 2010 VA examination that he had a history of a suicide attempt in 2007.  Further, the Veteran reported that he has had homicidal thoughts but not actions.  He also indicated that he has had suicidal thoughts.  Nevertheless, the Board finds that the overall disability picture as discussed above more closely approximates the criteria for a 50 percent disability rating, but no more.  In this regard, the Board notes the fact that his reported suicide attempt occurred in a period of time not under consideration in this appeal, the fact that he denied suicidal or homicidal thoughts in March 2010, the fact that he indicated in August 2010 that his thoughts are not very intense and he is not going to act on them, and the fact that his psychiatric disabilities are otherwise shown to manifest symptoms supporting a 50 percent rating.

In addition, in rendering this decision, the Board has taken into account that the Veteran's GAF score has been recorded at a 60 and 64.  According to the GAF scale, scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.  A GAF score of 61 to 70 can reflect some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  While of some probative value, the Board ultimately places the greatest probative weight on the specific clinical findings noted in the VA examination reports, which demonstrate a disability picture that more closely approximates the criteria for his current 50 percent evaluation. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected connected panic disorder and PTSD without agoraphobia is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.


ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected panic disorder and PTSD without agoraphobia is denied.


REMAND

The Veteran is seeking entitlement to service connection for GERD or IBS (also claimed as acid reflux, hiatal hernia, and other intestinal problems), to include as secondary to service-connected panic disorder and PTSD without agoraphobia, and entitlement to service connection for alcoholism, to include as secondary to service-connected panic disorder and PTSD without agoraphobia.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.  

The Board issued a decision in October 2010 denying the Veteran's claims for service connection for GERD or IBS (also claimed as acid reflux, hiatal hernia, and other intestinal problems), to include as secondary to service-connected panic disorder without agoraphobia, and for alcoholism, to include as secondary to service-connected panic disorder without agoraphobia.  As noted in the August 2011 JMR, the Board indicated in the October 2010 decision that the Veteran was denied service connection for PTSD in a June 2009 rating decision, and that decision was not appealed.  The Board further noted in the October 2010 decision that the Board, therefore, lacks jurisdiction over that claim.

However, it appears that after the issues addressed in the October 2010 Board decision were certified to the Board in June 2009, the Veteran appealed the June 2009 denial of his claim for service connection for PTSD and was ultimately granted service connection for PTSD by the RO in a September 2010 rating decision.  This appeal and subsequent rating decision was not associated with the claims file at the time of the October 2010 Board decision, and the Board was not notified that any such development and adjudication was simultaneously taking place at the RO. 

However, as it is now clear that the Veteran has been granted service connection for PTSD, the Board must now consider whether the Veteran's claimed GERD or IBS and alcoholism could have been caused or aggravated by his service-connected PTSD.  

While the claims folder contains medical opinions addressing the possibility of relationships between the Veteran's panic disorder without agoraphobia and his IBS, GERD, and alcoholism, the claims file does not contain medical opinions addressing the possibility of a relationship between the Veteran's now service-connected PTSD and his IBS, GERD, and alcoholism.  Therefore, the Board finds that these issues must be remanded in order to schedule the Veteran for VA examinations to determine whether he has a current diagnosis IBS, GERD, or alcoholism that was caused or aggravated by his service-connected PTSD.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Additionally, as these issues are already being remanded, the RO should take this opportunity to obtain any relevant VA treatment records that have not yet been associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

2. After all relevant records have been associated with the claims file, schedule the Veteran for an appropriate VA examination for his IBS and GERD claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed IBS or GERD.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current diagnosis of IBS or GERD that was caused or aggravated by his service-connected PTSD.  If the examiner is unable to make any determination, she or he should so state and indicate the reasons. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. After all relevant records have been associated with the claims file, schedule the Veteran for an appropriate VA examination for his alcoholism claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed alcoholism.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current diagnosis of alcoholism that was caused or aggravated by his service-connected PTSD.  If the examiner is unable to make any determination, she or he should so state and indicate the reasons.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


